IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 40 MAL 2019
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
 ADRIAN L. COLLINS,                          :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 17th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.

       Justices Wecht and Mundy did not participate in the consideration or decision of

this matter.